
	
		I
		112th CONGRESS
		1st Session
		H. R. 2010
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Paulsen (for
			 himself, Mr. Tiberi,
			 Ms. Granger,
			 Mr. Culberson,
			 Mr. Burton of Indiana,
			 Mr. Franks of Arizona,
			 Mr. McHenry,
			 Mr. Fleming,
			 Mr. Garrett,
			 Mr. Gohmert,
			 Ms. Herrera Beutler,
			 Mr. Luetkemeyer,
			 Mr. Daniel E. Lungren of California,
			 Mr. Manzullo,
			 Mr. Pearce,
			 Mr. Chaffetz,
			 Mr. Paul, Mr. Roskam, Mrs.
			 Lummis, Mrs. McMorris
			 Rodgers, Mr. Westmoreland,
			 Mr. Brady of Texas,
			 Mr. Dent, Mrs. Biggert, Mr.
			 Lance, and Mr. Rooney)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  access to health care through expanded health savings accounts, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Family and Retirement Health
			 Investment Act of 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Provisions relating to tax-preferred health
				accounts
					Sec. 101. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 102. Provisions relating to Medicare.
					Sec. 103. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 104. Individuals eligible for Indian Health Service
				assistance.
					Sec. 105. Individuals eligible for TRICARE
				coverage.
					Sec. 106. Health FSA carryforwards.
					Sec. 107. FSA and HRA interaction with HSAs.
					Sec. 108. Allowance of distributions for prescription and
				over-the-counter medicines and drugs.
					Sec. 109. Purchase of health insurance from HSA
				account.
					Sec. 110. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 111. Preventive care prescription drug
				clarification.
					Sec. 112. Equivalent bankruptcy protections for health savings
				accounts as retirement funds.
					Sec. 113. Administrative error correction before due date of
				return.
					Sec. 114. Reauthorization of medicaid health opportunity
				accounts.
					Title II—Other provisions
					Sec. 121. Certain exercise equipment and physical fitness
				programs treated as medical care.
					Sec. 122. Certain nutritional and dietary supplements to be
				treated as medical care.
					Sec. 123. Certain provider fees to be treated as medical
				care.
					Sec. 124. Repeal of annual limitations on deductibles for
				employer-sponsored plans offered in small group market.
				
			IProvisions
			 relating to tax-preferred health accounts
			101.Allow both
			 spouses to make catch-up contributions to the same HSA account
				(a)In
			 generalParagraph (3) of section 223(b) is amended by adding at
			 the end the following new subparagraph:
					
						(C)Special rule
				where both spouses are eligible individuals with 1
				accountIf—
							(i)an
				individual and the individual's spouse have both attained age 55 before the
				close of the taxable year, and
							(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
							the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				102.Provisions
			 relating to Medicare
				(a)Individuals over
			 age 65 only enrolled in Medicare Part AParagraph (7) of section
			 223(b) is amended by adding at the end the following: This paragraph
			 shall not apply to any individual during any period for which the individual's
			 only entitlement to such benefits is an entitlement to hospital insurance
			 benefits under part A of title XVIII of such Act pursuant to an enrollment for
			 such hospital insurance benefits under section 226(a)(1) of such
			 Act..
				(b)Medicare
			 beneficiaries participating in Medicare advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 is amended by
			 striking paragraph (2) and by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				103.Individuals
			 eligible for veterans benefits for a service-connected disability
				(a)In
			 generalParagraph (1) of section 223(c) is amended by adding at
			 the end the following new subparagraph:
					
						(C)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				104.Individuals
			 eligible for Indian Health Service assistance
				(a)In
			 generalParagraph (1) of section 223(c), as amended by section
			 103, is amended by adding at the end the following new subparagraph:
					
						(D)Special rule for
				individuals eligible for assistance under Indian Health Service
				programsFor purposes of subparagraph (A)(ii), an individual
				shall not be treated as covered under a health plan described in such
				subparagraph merely because the individual receives hospital care or medical
				services under a medical care program of the Indian Health Service or of a
				tribal
				organization.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				105.Individuals
			 eligible for TRICARE coverage
				(a)In
			 generalParagraph (1) of section 223(c), as amended by sections
			 103 and 104, is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule for
				individuals eligible for assistance under tricareFor purposes of
				subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual is
				eligible to receive hospital care, medical services, or prescription drugs
				under TRICARE Extra or TRICARE Standard and such individual is not enrolled in
				TRICARE
				Prime.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				106.Health FSA carryforwards
				(a)In generalSection 125 is amended by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following new subsection:
					
						(i)Special rules applicable to health flexible
				spending arrangements
							(1)In generalFor purposes of this title, a plan or other
				arrangement shall not fail to be treated as a health flexible spending or
				similar arrangement solely because under the plan or arrangement a participant
				is permitted access to any unused balance in the participant’s accounts under
				such plan or arrangement in the manner provided under paragraph (2).
							(2)Carryforward of unused benefits in health
				arrangements
								(A)In generalA plan or arrangement may permit a
				participant in a health flexible spending arrangement to elect to carry forward
				any aggregate unused balances in the participant’s accounts under such
				arrangement as of the close of any year to the succeeding year. Such
				carryforward shall be treated as having occurred within 30 days of the close of
				the year.
								(B)Dollar limit on carryforwards
									(i)In generalThe amount which a participant may elect to
				carry forward under subparagraph (A) from any year shall not exceed $500. For
				purposes of this paragraph, all plans and arrangements maintained by an
				employer or any related person shall be treated as 1 plan.
									(ii)Cost-of-living adjustmentIn the case of any taxable year beginning
				in a calendar year after 2011, the $500 amount under clause (i) shall be
				increased by an amount equal to—
										(I)$500, multiplied by
										(II)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year, determined by substituting
				2010 for 1992 in subparagraph (B) thereof.
										If any dollar amount as increased under
				this clause is not a multiple of $100, such amount shall be rounded to the next
				lowest multiple of $100.(C)Exclusion from gross incomeNo amount shall be required to be included
				in gross income under this chapter by reason of any carryforward under this
				paragraph.
								(D)Coordination with limitsThe maximum amount which may be contributed
				to a health flexible spending arrangement for any year to which an unused
				amount is carried under this paragraph shall be reduced by such amount.
								(3)Terms relating to flexible spending
				arrangements
								(A)Flexible spending
				arrangementsFor purposes of
				this subsection, a flexible spending arrangement is a benefit program which
				provides employees with coverage under which specified incurred expenses may be
				reimbursed (subject to reimbursement maximums and other reasonable
				conditions).
								(B)Health arrangementsThe term health flexible spending
				arrangement means any flexible spending arrangement (or portion thereof)
				which provides payments for expenses incurred for medical care (as defined in
				section
				213(d)).
								.
				(b)Conforming amendments
					(1)The heading for section 125 of the Internal
			 Revenue Code of 1986 is amended by inserting and health flexible spending
			 arrangements after plans.
					(2)The item relating to section 125 in the
			 table of sections for part III of subchapter B of chapter 1 of such Code is
			 amended by inserting and health flexible spending arrangements
			 after plans.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				107.FSA and HRA
			 interaction with HSAs
				(a)Eligible
			 individuals include FSA and HRA participantsSubparagraph (B) of
			 section 223(c)(1) is amended—
					(1)by striking
			 and at the end of clause (ii),
					(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
					(3)by inserting after
			 clause (iii) the following new clause:
						
							(iv)coverage under a
				health flexible spending arrangement or a health reimbursement arrangement in
				the plan year a qualified HSA distribution as described in section 106(e) is
				made on behalf of the individual if after the qualified HSA distribution is
				made and for the remaining duration of the plan year, the coverage provided
				under the health flexible spending arrangement or health reimbursement
				arrangement is converted to—
								(I)coverage that does
				not pay or reimburse any medical expense incurred before the minimum annual
				deductible under paragraph (2)(A)(i) (prorated for the period occurring after
				the qualified HSA distribution is made) is satisfied,
								(II)coverage that,
				after the qualified HSA distribution is made, does not pay or reimburse any
				medical expense incurred after the qualified HSA distribution is made other
				than preventive care as defined in paragraph (2)(C),
								(III)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				coverage described in clause (ii) (but not through insurance or for long-term
				care services),
								(IV)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				permitted insurance or coverage described in clause (ii) (but not for long-term
				care services),
								(V)coverage that,
				after the qualified HSA distribution is made, pays or reimburses only those
				medical expenses incurred after an individual’s retirement (and no expenses
				incurred before retirement), or
								(VI)coverage that,
				after the qualified HSA distribution is made, is suspended, pursuant to an
				election made on or before the date the individual elects a qualified HSA
				distribution or, if later, on the date of the individual enrolls in a high
				deductible health plan, that does not pay or reimburse, at any time, any
				medical expense incurred during the suspension period except as defined in the
				preceding subclauses of this
				clause.
								.
					(b)Qualified HSA
			 distribution shall not affect flexible spending
			 arrangementParagraph (1) of section 106(e) is amended to read as
			 follows:
					
						(1)In
				generalA plan shall not fail to be treated as a health flexible
				spending arrangement under this section, section 105, or section 125, or as a
				health reimbursement arrangement under this section or section 105, merely
				because such plan provides for a qualified HSA
				distribution.
						.
				(c)FSA balances at
			 year end shall not forfeitParagraph (2) of section 125(d) is
			 amended by adding at the end the following new subparagraph:
					
						(E)Exception for
				qualified HSA distributionsSubparagraph (A) shall not apply to
				the extent that there is an amount remaining in a health flexible spending
				account at the end of a plan year that an individual elects to contribute to a
				health savings account pursuant to a qualified HSA distribution (as defined in
				section
				106(e)(2)).
						.
				(d)Simplification
			 of limitations on FSA and HRA rolloversParagraph (2) of section
			 106(e) is amended to read as follows:
					
						(2)Qualified HSA
				distribution
							(A)In
				generalThe term qualified HSA distribution means a
				distribution from a health flexible spending arrangement or health
				reimbursement arrangement to the extent that such distribution does not exceed
				the lesser of—
								(i)the balance in
				such arrangement as of the date of such distribution, or
								(ii)the amount
				determined under subparagraph (B).
								Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
								(i)Distributions
				from a health flexible spending arrangementA qualified HSA
				distribution from a health flexible spending arrangement shall not exceed the
				applicable amount.
								(ii)Distributions
				from a health reimbursement arrangementA qualified HSA
				distribution from a health reimbursement arrangement shall not exceed—
									(I)the applicable
				amount divided by 12, multiplied by
									(II)the number of
				months during which the individual is a participant in the health reimbursement
				arrangement.
									(iii)Applicable
				amountFor purposes of this subparagraph, the applicable amount
				is—
									(I)$2,250 in the case
				of an eligible individual who has self-only coverage under a high deductible
				health plan at the time of such distribution, and
									(II)$4,500 in the
				case of an eligible individual who has family coverage under a high deductible
				health plan at the time of such
				distribution.
									.
				(e)Elimination of
			 additional tax for failure To maintain high deductible health plan
			 coverageSubsection (e) of section 106 is amended—
					(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively, and
					(2)by striking
			 subparagraph (A) of paragraph (3), as so redesignated, and redesignating
			 subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B)
			 thereof, respectively.
					(f)Limited purpose
			 FSAs and HRAsSubsection (e) of section 106, as amended by this
			 section, is amended by adding at the end the following new paragraph:
					
						(5)Limited purpose
				FSAs and HRAsA plan shall not fail to be a health flexible
				spending arrangement or health reimbursement arrangement under this section or
				section 105 merely because the plan converts coverage for individuals who
				enroll in a high deductible health plan described in section 223(c)(2) to
				coverage described in section 223(c)(1)(B)(iv). Coverage for such individuals
				may be converted as of the date of enrollment in the high deductible health
				plan, without regard to the period of coverage under the health flexible
				spending arrangement or health reimbursement arrangement, and without requiring
				any change in coverage to individuals who do not enroll in a high deductible
				health
				plan.
						.
				(g)Distribution
			 amounts adjusted for cost-of-LivingSubsection (e) of section
			 106, as amended by this section, is amended by adding at the end the following
			 new paragraph:
					
						(6)Cost-of-living
				adjustment
							(A)In
				generalIn the case of any taxable year beginning after December
				31, 2011, each of the dollar amounts in paragraph (2)(B)(iii) shall be
				increased by an amount equal to such dollar amount, multiplied by the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
							.
				(h)Disclaimer of
			 disqualifying coverageSubparagraph (B) of section 223(c)(1), as
			 amended by this section, is amended—
					(1)by striking
			 and at the end of clause (iii),
					(2)by striking the
			 period at the end of clause (iv) and inserting , and, and
					(3)by inserting after
			 clause (iv) the following new clause:
						
							(v)any coverage
				(including prospective coverage) under a health plan that is not a high
				deductible health plan which is disclaimed in writing, at the time of the
				creation or organization of the health savings account, including by execution
				of a trust described in subsection (d)(1) through a governing instrument that
				includes such a disclaimer, or by acceptance of an amendment to such a trust
				that includes such a
				disclaimer.
							.
					(i)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				108.Allowance of
			 distributions for prescription and over-the-counter medicines and
			 drugs
				(a)Repeal of
			 distributions for medicine qualified only if for prescribed drug or
			 insulinSection 9003 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such section are repealed and the Internal Revenue Code of
			 1986 shall be applied as if such section and amendments had never been
			 enacted.
				(b)Allowance of
			 distributions for all medicines and drugs
					(1)HSAsSubparagraph
			 (A) of section 223(d)(2) is amended by adding at the end the following:
			 Such term shall include an amount paid for any prescription or
			 over-the-counter medicine or drug..
					(2)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) is amended by adding
			 at the end the following: Such term shall include an amount paid for any
			 prescription or over-the-counter medicine or drug..
					(3)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 is amended by adding at the end the
			 following new subsection:
						
							(f)Reimbursements
				for all medicines and drugsFor purposes of this section and section
				105, reimbursement for expenses incurred for any prescription or
				over-the-counter medicine or drug shall be treated as a reimbursement for
				medical
				expenses.
							.
					(4)Effective
			 dates
						(A)Distributions
			 from savings accountsThe amendments made by paragraphs (1) and
			 (2) shall apply to amounts paid with respect to taxable years beginning after
			 December 31, 2009.
						(B)ReimbursementsThe
			 amendment made by paragraph (3) shall apply to expenses incurred with respect
			 to taxable years beginning after December 31, 2009.
						109.Purchase of
			 health insurance from HSA account
				(a)In
			 generalParagraph (2) of section 223(d) is amended to read as
			 follows:
					
						(2)Qualified
				medical expenses
							(A)In
				generalThe term qualified medical expenses means,
				with respect to an account beneficiary, amounts paid by such beneficiary for
				medical care (as defined in section 213(d)) for any individual covered by a
				high deductible health plan of the account beneficiary, but only to the extent
				such amounts are not compensated for by insurance or otherwise.
							(B)Health insurance
				may not be purchased from accountExcept as provided in
				subparagraph (C), subparagraph (A) shall not apply to any payment for
				insurance.
							(C)ExceptionsSubparagraph
				(B) shall not apply to any expense for coverage under—
								(i)a
				health plan during any period of continuation coverage required under any
				Federal law,
								(ii)a
				qualified long-term care insurance contract (as defined in section
				7702B(b)),
								(iii)a health plan
				during any period in which the individual is receiving unemployment
				compensation under any Federal or State law,
								(iv)a
				high deductible health plan, or
								(v)any health
				insurance under title XVIII of the Social Security Act, other than a Medicare
				supplemental policy (as defined in section 1882 of such
				Act).
								.
				(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to insurance purchased after the date of the enactment of this Act in taxable
			 years beginning after such date.
				110.Special rule
			 for certain medical expenses incurred before establishment of account
				(a)In
			 generalParagraph (2) of
			 section 223(d), as amended by section 109, is amended by adding at the end the
			 following new subparagraph:
					
						(D)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall not fail to be treated as a qualified
				medical expense solely because such expense was incurred before the
				establishment of the health savings account if such expense was
				incurred—
							(i)during
				either—
								(I)the taxable year
				in which the health savings account was established, or
								(II)the preceding
				taxable year in the case of a health savings account established after the
				taxable year in which such expense was incurred but before the time prescribed
				by law for filing the return for such taxable year (not including extensions
				thereof), and
								(ii)for medical care
				of an individual during a period that such individual was covered by a high
				deductible health plan and met the requirements of subsection (c)(1)(A)(ii)
				(after application of subsection
				(c)(1)(B)).
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				111.Preventive care
			 prescription drug clarification
				(a)Clarify use of
			 drugs in preventive careSubparagraph (C) of section 223(c)(2) is
			 amended by adding at the end the following: Preventive care shall
			 include prescription and over-the-counter drugs and medicines which have the
			 primary purpose of preventing the onset of, further deterioration from, or
			 complications associated with chronic conditions, illnesses, or
			 diseases..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2003.
				112.Equivalent
			 bankruptcy protections for health savings accounts as retirement funds
				(a)In
			 generalSection 522 of title
			 11, United States Code, is amended by adding at the end the following new
			 subsection:
					
						(r)Treatment of
				health savings accountsFor purposes of this section, any health
				savings account (as described in section 223 of the Internal Revenue Code of
				1986) shall be treated in the same manner as an individual retirement account
				described in section 408 of such
				Code.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to cases
			 commencing under title 11, United States Code, after the date of the enactment
			 of this Act.
				113.Administrative
			 error correction before due date of return
				(a)In
			 generalParagraph (4) of section 223(f) is amended by adding at
			 the end the following new subparagraph:
					
						(D)Exception for
				administrative errors corrected before due date of
				returnSubparagraph (A) shall not apply if any payment or
				distribution is made to correct an administrative, clerical or payroll
				contribution error and if—
							(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual's return for such
				taxable year, and
							(ii)such distribution
				is accompanied by the amount of net income attributable to such
				contribution.
							Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is
				received..
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				114.Reauthorization of
			 medicaid health opportunity accounts
				(a)In
			 generalSection 1938 of the
			 Social Security Act (42 U.S.C. 1396u–8) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (2) and inserting the
			 following:
							
								(2)Initial
				demonstrationThe demonstration program under this section shall
				begin on January 1, 2007. The Secretary shall approve States to conduct
				demonstration programs under this section for a 5-year period, with each State
				demonstration program covering 1 or more geographic areas specified by the
				State. With respect to a State, after the initial 5-year period of any
				demonstration program conducted under this section by the State, unless the
				Secretary finds, taking into account cost-effectiveness and quality of care,
				that the State demonstration program has been unsuccessful, the demonstration
				program may be extended or made permanent in the
				State.
								;
				and
						(B)in paragraph (3),
			 in the matter preceding subparagraph (A)—
							(i)by
			 striking not; and
							(ii)by
			 striking unless and inserting if ;
							(2)in subsection
			 (b)—
						(A)in paragraph (3),
			 by inserting clause (i) through (vii), (viii) (without regard to the
			 amendment made by section 2004(c)(2) of Public Law 111–148), (x), or (xi)
			 of after described in ; and
						(B)by striking
			 paragraphs (4), (5), and (6);
						(3)in subsection
			 (c)—
						(A)by striking
			 paragraphs (3) and (4);
						(B)by redesignating
			 paragraphs (5) through (8) as paragraphs (3) through (6), respectively;
			 and
						(C)in paragraph (4)
			 (as redesignated by subparagraph (B)), by striking Subject to
			 subparagraphs (D) and (E) and inserting Subject to subparagraph
			 (D); and
						(4)in subsection
			 (d)—
						(A)in paragraph (2),
			 by striking subparagraph (E); and
						(B)in paragraph
			 (3)—
							(i)in
			 subparagraph (A)(ii), by striking Subject to subparagraph (B)(ii),
			 in and inserting In; and
							(ii)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Maintenance of
				health opportunity account after becoming ineligible for public
				benefitNotwithstanding any other provision of law, if an account
				holder of a health opportunity account becomes ineligible for benefits under
				this title because of an increase in income or assets—
										(i)no
				additional contribution shall be made into the account under paragraph
				(2)(A)(i); and
										(ii)the account shall
				remain available to the account holder for 3 years after the date on which the
				individual becomes ineligible for such benefits for withdrawals under the same
				terms and conditions as if the account holder remained eligible for such
				benefits, and such withdrawals shall be treated as medical assistance in
				accordance with subsection
				(c)(4).
										.
							(b)Conforming
			 amendmentSection 613 of Public Law 111–3 is repealed.
				IIOther
			 provisions
			121.Certain
			 exercise equipment and physical fitness programs treated as medical
			 care
				(a)In
			 generalSubsection (d) of section 213 is amended by adding at the
			 end the following new paragraph:
					
						(12)Exercise
				equipment and physical fitness programs
							(A)In
				generalThe term medical care shall include amounts
				paid—
								(i)to
				purchase or use equipment used in a program (including a self-directed program)
				of physical exercise,
								(ii)to participate,
				or receive instruction, in a program of physical exercise, and
								(iii)for membership
				dues in a fitness club the primary purpose of which is to provide access to
				equipment and facilities for physical exercise.
								(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable
				year.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				122.Certain
			 nutritional and dietary supplements to be treated as medical care
				(a)In
			 generalSubsection (d) of section 213, as amended by section 121,
			 is amended by adding at the end the following new paragraph:
					
						(13)Nutritional and
				dietary supplements
							(A)In
				generalThe term medical care shall include amounts
				paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal
				replacement products, and other dietary and nutritional supplements.
							(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable year.
							(C)Meal replacement
				productFor purposes of this paragraph, the term meal
				replacement product means any product that—
								(i)is
				permitted to bear labeling making a claim described in section 403(r)(3) of the
				Federal Food, Drug, and Cosmetic Act, and
								(ii)is permitted to
				claim under such section that such product is low in fat and is a good source
				of protein, fiber, and multiple essential vitamins and
				minerals.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				123.Certain
			 provider fees to be treated as medical care
				(a)In
			 generalSubsection (d) of section 213, as amended by sections 121
			 and 122, is amended by adding at the end the following new paragraph:
					
						(14)Periodic
				provider feesThe term medical care shall include
				periodic fees paid to a primary physician, physician assistant, or nurse
				practitioner for the right to receive medical services on an as-needed
				basis.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				124.Repeal of annual
			 limitations on deductibles for employer-sponsored plans offered in small group
			 marketSection 1302(c)(2) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) is
			 repealed.
			
